*598
ORDER

PER CURIAM.
AND NOW, this 22nd day of November 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does the Superior Court’s published decision overturning [respondent’s] first-degree murder conviction on the basis of a supposedly defective accomplice liability instruction overlook and contradict this Court’s precedent?
(2) In the alternative, did the Superior Court contravene this Court’s precedent by failing to modify the judgment to the lesser-included offense of second-degree murder, which was unaffected by the supposedly erroneous jury instruction?